TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-06-00114-CV



                              Roy Edward Addicks, Jr., Appellant

                                                  v.

                                      State of Texas, Appellee



   FROM THE DISTRICT COURT OF FAYETTE COUNTY, 155TH JUDICIAL DISTRICT
          NO. 2005V-004, HONORABLE DAN R. BECK, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Roy Edward Addicks, Jr., acting pro se, has filed a “Motion for Order

Compelling the District Courts and Sheriff’s Departments and District Attorney’s Office to Send

Copies of All Relevant Records and Documents to Appellant.” We deny this motion as we have no

authority to order these entities to make copies and send them to appellant. However, a clerk’s

record has been filed in this appeal. (No reporter’s record was made.) Appellant must view the

record in order to prepare his brief because the brief must be based on the record. See Tex. R. App.

P. 38.1(f) (statement of facts in brief must be supported by record references). As appellant is

incarcerated, it is not practicable for him to come to the Court. He swears that he is utterly indigent

and cannot pay for a copy. Accordingly, the Court will check out the record to appellant by sending

it to him so he can prepare his brief. Appellant is warned that this record is the only copy. It may

not be altered in any way including, but not limited to, underlining, highlighting, crossing out, or
making notes in the margins. Further, if the record is not returned, the appeal will be dismissed for

lack of a clerk’s record. See Tex. R. App. P. 37.3(b) (may dismiss if no clerk’s record and

appellant’s fault).

                In order to allow time for appellant to review the record and prepare a brief without

having to file any more motions for extension, this appeal is abated until January 8, 2007.

Appellant’s brief is due on that date. No further extensions of time to file appellant’s brief will be

granted. Failure to file the brief will result in a dismissal for want of prosecution. See Tex. R. App.

P. 42.3(b), (c). Of course, appellant may file his brief earlier than the deadline if he is ready.




                                               W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Filed: August 18, 2006




                                                   2